Case: 4:21-cv-00443-JCH Doc. #: 2 Filed: 04/16/21 Page: 1 of 2 PagelD #: 65

 

 

npr 18 1 UNITED STATES DISTRICT COURT
covet EASTERN DISTRICT OF MISSOURI
S. astra ACT COPE MO
SNORING DIVISION
wa Next paved SL, )
)
Plaintiff, )
) Civil Case No.
v. )
)
eee et)
)
Defendant(s). R- TL )

Malte sa A, Benetreld

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
{Short Form)

| am a plaintiff or petitioner in this case and declare that 1 am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

LU icnepensiedl, Un being held at: A) £ ‘A
If employed there, or have an account in the institution, J have attached to this document a statement certified by oe
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. | am also submitting a similar statement from any other institution where I was

incarcerated during the last six months.

2. [fnot incarcerated, If 1am employed, my employer’s name and address are:
My gross pay or wages are: $ M A , and my take-home pay or wages are: $ 74 bz OD per
(specify pay period) Prot h Lk .

3. Other Income. In the past 12 months, | have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment __—‘ Yes ty No
(b) Rent payments, interest, or dividends ___ Yes _~ No
(c) Pension, annuity, or life insurance payments __.. Yes ae No
(d) Disability or worker's compensation payments j/ Yes _ «No
(e) Gifts or inheritances ___ Yes _ycNo
(f) Any other sources ___ Yes ___No

ifyou answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
Case: 4:21-cv-00443-JCH Doc. #: 2 Filed: 04/16/21 Page: 2 of 2 PagelD #: 66

 

4. Amount of money that I have in cash or in achecking or savings account: $ 4 6 oO © :

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that 1 own, including any item of value held in someone else’s name (describe the property and its approximate

ae Oly de + Sonya tent Chevy Caure 2015

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide

the amount of the monthly expense): a rh. ay f. 0 2 IN CU AALS 7 ar.4 [
elec, 108.00
(300.00
Att = 10 F-00

Phot Air ¢b-90
7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

hilt. Att

8. Any debts or financial obligations (describe the amaunts awed and to whom they are payable):

cheet n bo BS b FQ

Declaration: \ declare under penalty of perjury that the above information is true and understand that a false

statement may result in a dismissal of my claims.

Applicant’s Signatdre

Siny a Hor

Printed Name

— Cyut_!e 2021
